Citation Nr: 1435591	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  07-00 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative joint disease, left knee, with medial meniscus tear and suprapatellar joint effusion.

2.  Entitlement to a rating in excess of 20 percent for degenerative joint disease, right knee, with medial meniscus tear and suprapatellar joint effusion.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1979 to May 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board most recently remanded the case for additional development in November 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is required in this case prior to appellate review.  The Board notes that these issues have been previously remanded and that AOJ efforts to obtain VA treatment records have substantially complied with the remand orders.  It is significant to note that the March 2014 examiner, K.G., M.D., stated the Veteran did not report flare-ups that impacted the function of the knee and/or lower leg (even though he had previously endorsed flare-ups), but subsequently stated that an opinion as to whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time could not be provided without resorting to speculation.  No supporting rationale was provided with this speculative opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 290 (2010) (before relying on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence).  Indeed, it is quite apparent that the AOJ recognized this defect and attempted to cure it.  A review of the record, however, reveals that the efforts made to obtain clarification of a March 2014 VA examiner's statements concerning the Veteran's disabilities during periods of symptom flare-ups were unsuccessful.

The March 2014 examiner also found the Veteran's degenerative joint disease of the bilateral knees was mild.  Oddly, a July 2005 VA examination report found X-ray studies revealed severe degenerative joint disease and that a magnetic resonance imaging study revealed marked degenerative changes.  It was also noted that the Veteran reported severe pain with symptom flare-ups.  An additional medical opinion as to these matters is required.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA has a duty to assist the Veteran which includes conducting a thorough and contemporaneous medical examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate any recent relevant unobtained treatment records with the claims file.  A specific request should be made for records from the Orlando VA Medical Center since June 2014 and the Lake Baldwin CBOB since November 2013.  All records obtained should be associated with the claims file.

2.  Afford the Veteran a VA examination by an orthopedic specialist, who has not previously examined him, to identify all manifest symptoms associated with the service-connected left and right knee disabilities over the course of the appeal.  

Any indicated diagnostic tests and studies must be accomplished. In addition, 

(a) All pertinent symptomatology and findings must be reported in detail, to include, in degrees, the range of motion of the Veteran's knees (to include flexion and extension). 

The examiner should note the point at which motion becomes painful, if any, on flexion and extension.  Also, the extent of any incoordination, weakened movement and excess fatigability on use should be described, as well as flare-ups or when the knee is used repeatedly.  To the extent possible, functional impairment due to incoordination, weakened movement and excess fatigability, as well as due to flare-ups or when the knee is used repeatedly, should be assessed in terms of additional degrees of limitation of motion.

 (b) The examiner must also objectively characterize any painful motion or weakness associated with either knee disorder as being productive of slight, moderate, or severe.

 (c) The examiner must also comment upon whether there is any evidence recurrent subluxation or lateral instability and, if so, the examiner should objectively characterize it as being productive of slight, moderate, or severe impairment.

 (d) The examiner should make an objective determination as to whether either knee is manifested by frequent episodes of joint "locking," pain, and effusion into the left knee joint. 

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Thereafter, the AOJ should address the issues on appeal, to include consideration of the provisions of 38 C.F.R. § 3.344.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



